FILED
                               NOT FOR PUBLICATION                         NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                   U .S. C O U R T O F AP PE ALS




                                FOR THE NINTH CIRCUIT



 NORMA LIZETH HERNANDEZ-                          No. 08-71268
 CASTILLO,
                                                  Agency No. A098-432-540
                Petitioner,

    v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                            **
                              Submitted November 17, 2009


Before: ALARCÓN, TROTT, AND TASHIMA, Circuit Judges.

         Norma Lizeth Hernandez-Castillo, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ decision



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
affirming the immigration judge's decision denying her applications for asylum,

withholding of removal, and protection under the Convention Against Torture

("CAT"). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and we

deny the petition for review.

         The record does not compel reversal of the IJ's conclusion that petitioner

failed to establish that she suffered at the hands of gang members in El Salvador on

account of a protected ground. See Ramos-Lopez v. Holder, 563 F.3d 855, 858-62

(9th Cir. 2009) (concluding that resistance to gang activity is not a particular social

group for the purpose of establishing nexus to a protected ground); Molina-

Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal retribution is not

persecution on account of a protected ground). Accordingly, petitioner's asylum,

withholding of removal, and CAT claims fail.

         PETITION FOR REVIEW DENIED.




jlf/Inventory                               2                                   08-71268